Citation Nr: 1802281	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's widow and her children


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran died in a motor vehicle accident in December 1981, and the Appellant is claiming as the Veteran's surviving spouse.

This appeal arose to the Board of Veterans Affairs (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before the Undersigned Veterans Law Judge (VLJ) in October 2016. The transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that she should have been recognized as the Veteran's sole surviving spouse when she originally applied for benefits. At the Appellant's hearing, the Appellant and her children stated that they have records to submit to the file demonstrating their eligibility for benefits. To date, such records have not been received, and the RO has never requested the records from the Appellant. Thus, a follow-up request for the records must be sent to the Appellant. 

Accordingly, the case is REMANDED for the following action:

Send an inquiry to the Appellant asking her to submit any evidence she might have that she applied for entitlement to benefits prior to 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
 BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




